PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/687,277
Filing Date: 15 Apr 2015
Appellant(s): Northrop Grumman Systems Corporation



__________________
Steven Svoboda (Reg. # 44,366)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 103 rejection of claims 1, 12-15, 18-19 as being unpatentable over Englar (US 2005/0029396) in view of Shiying (CN 1439573) and Le Bonte (US 2012/0153242).
35 U.S.C. 103 rejection of claims 2-11, 20 as being unpatentable over Englar (US 2005/0029396), Shiying (CN1439573), and Le Bonte (US 2012/0153242) in view of Mochida (US 2008/0006739).

(2) Response to Argument
In response to appellants argument, on page 10 through page 11 of appeal brief, that prior art Le Bonte (US 2012/0153242) does not teach or suggest “at least one of the channel shrouds filled with sound attenuating material” and that Le Bonte only teaches honeycomb inside the aircraft body, examiner respectfully disagrees. Le Bonte teaches an insulation material (Title) used for providing sound insulation and/or damping to reduce the noise caused by vibration ([0001)].  In [0048], Le Bonte further states “in the preferred use to provide vibration damping and sound insulation in aircraft, particularly an embedded foamed material within a panel such as a panel containing a honeycomb inner layer where heat release is an important factor we have found that a three component fire or flame retardant system is particularly useful the present invention therefore further provides the use of a fire retardant formulation”.  Paragraph [0143] states that “the panel structures are particularly useful in aircraft where they can be used in several locations within the interior of an aircraft. For example, the panel may form part or the entirety of a door, an overhead storage compartment, a side panel, an archway, a ceiling panel or combinations thereof and can be used in the main cabin, crew rest compartments, partitions walls, galleys, lavatories and in the cockpit. The panel may also be employed in an airplane wing, or in the floor structure of the cabin of the aircraft.” Le Bonte clearly states that the insulation panel can be used in an aircraft wing.  The structure of the instant invention is an aircraft with a channel shroud, or more commonly known as a channel wing aircraft, with the channel shrouds being filled with sound attenuating material.  A channel shroud is part of the wing structure of the aircraft and is mounted to the fuselage or aircraft body, as is disclosed by prior art Englar.  
In response to appellants argument, on page 12 of appeal brief, that prior art Englar fails to teach or suggest “at least one of the channel shrouds being elongated to provide enhanced noise shielding”, examiner respectfully disagrees.  According to the instant invention, the claims state “at least one channel shroud being elongated”, however no other limitations or description is provided to differentiate the degree of elongation of the channel shrouds or if the channel shrouds are elongated compared to another structure of the aircraft.  Prior art Englar at figures 1 and 2 disclose an aircraft (1) with a channel shroud (5) that is elongated and extends from the leading edge of the wing (3) to the trailing edge of the wing (3).  
In response to appellants argument, on page 12 of appeal brief, that prior art Englar fails to teach or suggest “the engine system being placed in the longitudinal center of the channel shrouds”, examiner respectfully disagrees.  According to [0033] of Englar states “the engine 9 is further connected with and drives the propeller 7, which is preferably located in the channel 5 of the wing 3.  In figure 2 and 3, Englar further discloses the channel shroud (5) with an engine system (9) having a propeller (7) connected to the training edge of the engine system (9).  The claims of the instant invention specifically state that the “engine systems placed in a longitudinal center of the channel shrouds”, however appellant focuses their argument solely on the propeller of Englar and not the entire engine system.  Based on Figures 2 and 3 of Englar the engine system (element 9 with propeller 7) is positioned in the longitudinal center and further in the horizontal center (Figure 1, by way of struts 11).  
In response to appellants argument, on page 12 of appeal brief, that prior art Englar fails to teach or suggest “the channel shrouds located outside the fuselage”, examiner respectfully disagrees.  According to [0033] of Englar “the aircraft 1 includes a Channel Wing 3 that has a channel 5 and an outboard wing 13.”  Figures 1 and 6 further distinguish the fuselage (aircraft body) from the channel wing (3) of the aircraft (1). The channel shrouds (5) are part of the channel wing structure (3) which is located outside the fuselage (aircraft body) of the aircraft (1).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AARON M RODZIWICZ/Examiner, Art Unit 3642  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.